Sheldon, Ch. J., and Scott and Craig, JJ., dissenting: We are unable to concur in the opinion in this case. The circuit court, at the instance of the plaintiff, gave the following instruction to the jury: “That one servant of a corporation, to whom the corporation delegates the power of hiring and of discharging other servants, and in whom the corporation vests the sole control and direction of such other servants in and about the work which they may be ordinarily required to do, is, as to such servants w'hom he so hires, discharges and controls, the representative of the master, and is not a fellow-servant, and is not, under such state of facts, if proven by the evidence, in the same line of employment as the servants whom he so controls. ” It is the well settled general doctrine that a person entering the service of another takes upon himself, in consideration of the compensation to be paid him, the ordinary risks of the employment, including the negligence of his fellow-laborers. (Illinois Central R. R. Co. v. Cox, 21 Ill. 20.) The mere fact that there was delegated to Fricke, the foreman here, the power of hiring and discharging other servants, and that there was vested in him the sole control and direction of the other servants, did not, in the respect of his alleged act of negligence in this case, change his character from that of a co-servant to that of a representative of the company. The general rule is, that a foreman, or one who superintends or controls the operations of the servants in a particular business, is a fellow-servant as much as the other servants whose work he superintends; that if the master places a servant in a position of authority over other servants, and makes the inferior servants subject to the direction and control of the superior, he is not chargeable for the consequences of directions given by such superior servant within the scope of their employment. Feltham v. England, L. R. 2 Q. B. 32; Wilson v. Merry, L. R. 1 H. L. 326; Howells v. Landore Steel Co. L. R. 10 Q. B. 62, (11 Moak, 153); Lawler v. A. R. R. Co. 62 Maine, 463; Albro v. Agawam Canal Co. 6 Cush. 75; O'Conner v. Roberts, 120 Mass. 227; Weger v. Pennsylvania R. R. Co. 55 Pa. 460; Davis v. Detroit R. R. Co. 20 Mich. 105. We believe the true rule now prevailing, as established by the great weight of authority, and the only one to be sustained on principle, is, that the master can not be held chargeable for any act of negligence on the part of the superior servant, except in so far as such servant is charged with the performance of the master’s duty to his servants, such as, the supplying of safe machinery, the selection of competent servants, etc.; and to the extent of the discharge of those duties which the master owes to his servants, by the superior servant, the latter stands in the place of the master, but as to all other matters he is a mere co-servant. Crispin v. Babbitt, 81 N. Y. 516; Flike v. B. and A. R. R. Co. 53 id. 549; Wilson v. Merry, supra; Davis v. Central Vermont R. R. Co. 55 Vt. 84; State, use of Hamelin v. Malster et al. 57 Md. 287; Wood on Master and Servant, sec. 438, et seq. In the application of the rule to the case in hand, there was one of the company’s duties to its servants which was devolved upon Fricke, viz., the hiring and discharging of servants. In that respect Fricke was the representative of the company, and for any negligence of his in the performance of that duty,—in not employing competent or not discharging incompetent servants,—the company would have been responsible. So if Fricke, in the exercise of'his power of control and direction of seryants, had directed the deceased to do an act not within the scope of his employment which exposed him to hazards and dangers that were not contemplated in the contract of service, the company might have been liable for injury to the deceased therefrom, there being a duty on the part of the master not to expose the servant to extraordinary risks not incident to the. service in which he was employed. Such was Lalor’s case, 52 Ill. 401, cited by appellee’s counsel. And the case of McLallen, 84 Ill. 116, cited, was one of injury to a conductor from the giving of a negligent order as to the running of the train, by the assistant superintendent,- he being a general officer, “to whose orders the trains were all subject.” His act was one in the general management of the business of the corporation, and in the discharge of a duty pertaining to the principal. We see nothing in these cases to militate against the views we express. The only matters in which Fricke was charged with the performance of the company’s duties to its servants, and wherein he was the representative of the company, were the two we have mentioned above. The negligence of Fricke which is here complained of, occurred in the performance of th^ lowest detail of common laborer’s work,—pushing a carload of lumber into the car shops. It was not a duty which the company owed to its servants to give any directions about the doing of that piece of work. In the doing of it, Fricke was working together with the others, as a hand with them, as he did in all the work of the yard. He was strictly, we think, but a fellow-laborer with them, and did not act as the representative of the corporation in the doing of that work, or giving directions in the doing of it. Suppose that instead of the other two men he had himself been holding up the lumber on the rubble car, and he had let it drop, could it be said that that was not the negligence of a fellow-servant ?—• that it was not one of the ordinary risks of the work which the other workmen had assumed? We think not, but that it was strictly such. We do not see that Fricke’s directing the two men to let go the lumber could found any more of a liability than his doing of the act himself. There would have been more of plausibility in this claim of liability if the deceased had been injured in the doing of an act which Fricke had ordered him to do. But not even such was the case. -May, the deceased, was not engaged at the rubble car, on which was the lumber, at all; he was at the other car—the stock car. The two men, Grenz and Schmekel, were alone holding up the lumber on the rubble car, and it was they alone whom Fricke directed to let go of the lumber, and on their doing so it fell down,- and forced the rubble car forward till it struck and injured the deceased, who 'was standing in front of the bumper of the stock car. We think this instruction was erroneous, and that because of it the judgment should be reversed.